Case 1:21-cr-00003-RCL Document 58-4 Filed 07/06/21 Page 1 of 4

EXHIBIT D
Case 1:21-cr-00003-RCL Document 58-4 Filed 07/06/21 Page 2 of 4

Albert Watkins

From: Albert Watkins

Sent: Friday, June 25, 2021 11:18 AM

To: ‘Paschall, Kimberly (USADC)'

Ce: Michael Schwade;

Subject: RE: USA v. Chansley [21-112 AE SF] [REQUEST FOR VP MOVEMENT
LOGS]

Dear Ms. Paschall:

| am following up with you regarding the requests relating to my 06-20-2021 email embedded
below.

Awaiting the favor of a prompt reply, | remain
Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Phone: 314-727-9111
Email:

“PRIVACY NOTICE™

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

**“SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.
Case 1:21-cr-00003-RCL Document 58-4 Filed 07/06/21 Page 3 of 4

From: Albert Watkins
Sent: Sunday, June 20, 2021 10:47 AM
To: Paschall, Kimberly (USADC

Cc: Michael Schwace I iis

Subject: USA v. Chansley [21-112 AE SF] [REQUEST FOR VP MOVEMENT LOGS]

Dear Ms. Paschall:

As you know, the term “restricted building” is used in multiple counts set forth in the Indictment of
Mr. Chansley. The U.S. Code defines “Restricted Building.”

As a matter of public record, every movement of the Vice-President of the United States is
chronologically logged, setting forth dates, times and locations of movement of a Vice-President.
This log is generated in real time by the U.S. Secret Service.

As a matter of public record, the Government has confirmed that on January 6, 2021, the Vice-
President was removed from the Capitol to other buildings in the Capitol Complex.

Of course, the exact time and location of movement of the Vice-President on January 6, 2021 is vital
and material to the defense of the Defendant herein.

Please provide me with a copy of the Secret Service logs maintained to memorialize the time and
location of movement of the Vice-President from 1100 hours (EST) on January 6, 2021 to 1600 hours
on January 6, 2021.

| am happy to have this information subject to the most restrictive elements of the protective order
issued in this case.

Please consider this a good faith effort to procure the above requested information without the
need to cause same to be raised as a matter of public record before the Court.

Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Phone: 314-727-9111

“PRIVACY NOTICE™

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are

2
Case 1:21-cr-00003-RCL Document 58-4 Filed 07/06/21 Page 4 of 4

specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

“SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.
